UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7711



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSARIO A. FIORANI, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-340, CA-99-200)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosario A. Fiorani, Jr., seeks to appeal the district court’s

order denying his motion to set aside sentence pursuant to 28

U.S.C. §§ 2241, 2243 (1994), that the court properly construed as

a motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).   We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.     See United States v. Fiorani, Nos. CR-98-340; CA-99-200

(E.D. Va. Dec. 1, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
November 30, 1999, the district court’s records show that it was
entered on the docket sheet on December 1, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2